  

REDWOOD TRUST, INC.

 

2014 INCENTIVE AWARD PLAN

 

 

ARTICLE 1.

PURPOSE

 

The purpose of the Redwood Trust, Inc. 2014 Incentive Award Plan (as it may be
amended or restated from time to time, the “Plan”) is to promote the success and
enhance the value of Redwood Trust, Inc. (the “Company”) by linking the
individual interests of the members of the Board, Employees, and Consultants to
those of Company stockholders and by providing such individuals with an
incentive for outstanding performance to generate superior returns to Company
stockholders. The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of members of the
Board, Employees, and Consultants upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.

 

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1                    “Administrator” shall mean the entity that conducts the
general administration of the Plan as provided in Article 13. With reference to
the duties of the Committee under the Plan which have been delegated to one or
more persons pursuant to Section 13.6, or as to which the Board has assumed, the
term “Administrator” shall refer to such person(s) unless the Committee or the
Board has revoked such delegation or the Board has terminated the assumption of
such duties.

 

2.2                    “Affiliate” shall mean (a) any Subsidiary; and (b) any
domestic eligible entity that is disregarded, under Treasury Regulation Section
301.7701-3, as an entity separate from either (i) the Company or (ii) any
Subsidiary.

 

2.3                    “Applicable Accounting Standards” shall mean Generally
Accepted Accounting Principles in the United States, International Financial
Reporting Standards or such other accounting principles or standards as may
apply to the Company’s financial statements under United States federal
securities laws from time to time.

 

2.4                    “Applicable Law” shall mean any applicable law, including
without limitation: (i) provisions of the Code, the Securities Act, the Exchange
Act and any rules or regulations thereunder; (ii) corporate, securities, tax or
other laws, statutes, rules, requirements or regulations, whether federal,
state, local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

 



 

 

  

2.5                    “Award” shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award,
a Deferred Stock award, a Deferred Stock Unit award, a Stock Payment award or a
Stock Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

 

2.6                    “Award Agreement” shall mean any written notice,
agreement, terms and conditions, contract or other instrument or document
evidencing an Award, including through electronic medium, which shall contain
such terms and conditions with respect to an Award as the Administrator shall
determine consistent with the Plan.

 

2.7                    “Award Limit” shall mean with respect to Awards that
shall be payable in Shares or in cash, as the case may be, the respective limit
set forth in Section 3.3.

 

2.8                    “Board” shall mean the Board of Directors of the Company.

 

2.9                    “Change in Control” shall mean and includes each of the
following:

 

(a)                any one person, or more than one person acting as a group
(within the meaning of Section 409A of the Code), acquires ownership of stock of
the Company that, together with other stock held by such person or group
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of all stock of the Company;

 

(b)               any one person, or more than one person acting as a group
(within the meaning of Section 409A of the Code), acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;

 

(c)                during any twelve (12)-month period, a majority of the
members of the Company’s Board is replaced by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to such
appointment or election; or

 

(d)               any one person, or more than one person acting as a group
(within the meaning of Section 409A of the Code), acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisition; provided, that that no “Change in Control”
shall be deemed to occur when the assets are transferred to (x) a shareholder of
the Company in exchange for or with respect to its stock, (y) a person, or more
than one person acting as a group (within the meaning of Section 409A of the
Code), that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all of the outstanding stock of the Company, or
(z) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a person that owns directly or
indirectly fifty percent (50%) or more of the total value or voting power of all
of the outstanding stock of the Company, in each case with such persons status
determined immediately after the transfer of assets.

 



2

 

  

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

2.10                “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, together with the regulations and official guidance
promulgated thereunder.

 

2.11                “Committee” shall mean the Compensation Committee of the
Board, or another committee or subcommittee of the Board or the Compensation
Committee, appointed as provided in Section 13.1.

 

2.12                “Common Stock” shall mean the common stock of the Company,
par value $0.01 per share.

 

2.13                “Company” shall have the meaning set forth in Article 1.

 

2.14                “Consultant” shall mean any consultant or adviser engaged to
provide services to the Company or any Affiliate that qualifies as a consultant
under the applicable rules of the Securities and Exchange Commission for
registration of shares on a Form S-8 Registration Statement.

 

2.15                “Covered Employee” shall mean any Employee who is, or could
be, a “covered employee” within the meaning of Section 162(m) of the Code.

 

2.16                “Deferred Stock Unit” shall mean a right to receive Shares
awarded under Section 10.4.

 

2.17                “Director” shall mean a member of the Board, as constituted
from time to time.

 

2.18                “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Shares) of dividends paid on Shares, awarded under
Section 10.2.

 

2.19                “DRO” shall mean a domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended from time to time, or the rules thereunder.

 



3

 

  

2.20                “Effective Date” shall mean the date the Plan is approved by
the Board, subject to approval of the Plan by the Company’s stockholders.

 

2.21                “Eligible Individual” shall mean any person who is an
Employee, a Consultant or a Non-Employee Director, as determined by the
Committee.

 

2.22                “Employee” shall mean any officer or other employee (as
determined in accordance with Section 3401(c) of the Code and the Treasury
Regulations thereunder) of the Company or of any Affiliate.

 

2.23                “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of Shares (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per-share value of the Common Stock
underlying outstanding Awards.

 

2.24                “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.

 

2.25                “Expiration Date” shall have the meaning given to such term
in Section 14.1.

 

2.26                “Fair Market Value” shall mean, as of any given date, the
value of a Share determined as follows:

 

(a)                If the Common Stock is listed on any (i) established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market and the NASDAQ Global Select Market), (ii) national market system or
(iii) automated quotation system on which the Shares are listed, quoted or
traded, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

 

(b)               If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a Share on such date, the high
bid and low asked prices for a Share on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

 

(c)                If the Common Stock is neither listed on an established
securities exchange, national market system or automated quotation system nor
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be established by the Administrator in good faith.

 



4

 

  

2.27                “Greater Than 10% Stockholder” shall mean an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation thereof (as defined in Section 424(e) of the Code).

 

2.28                “Holder” shall mean a person who has been granted an Award.

 

2.29                “Incentive Stock Option” shall mean an Option that is
intended to qualify as an incentive stock option and conforms to the applicable
provisions of Section 422 of the Code.

 

2.30                “Non-Employee Director” shall mean a Director of the Company
who is not an Employee.

 

2.31                “Non-Employee Director Equity Compensation Policy” shall
have the meaning set forth in Section 4.6.

 

2.32                “Non-Qualified Stock Option” shall mean an Option that is
not an Incentive Stock Option.

 

2.33                “Option” shall mean a right to purchase Shares at a
specified exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

 

2.34                “Option Term” shall have the meaning set forth in Section
6.4.

 

2.35                “Parent” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities ending with the
Company if each of the entities other than the Company beneficially owns, at the
time of the determination, securities or interests representing at least fifty
percent (50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

 

2.36                “Performance Award” shall mean a cash bonus award, stock
bonus award, performance award or incentive award that is paid in cash, Shares
or a combination of both, awarded under Section 10.1.

 

2.37                “Performance-Based Compensation” shall mean any compensation
that is intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

 



5

 

  

2.38                “Performance Criteria” shall mean the criteria (and
adjustments) that the Committee selects for an Award for purposes of
establishing the Performance Goal or Performance Goals for a Performance Period,
determined as follows:

 

(a)                The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net earnings or net income
(in either case before or after one or more of the following: (A) interest, (B)
taxes, (C) depreciation and (D) amortization); (ii) adjusted net income or
adjusted net earnings; (iii) interest income or net interest income; (iv)
revenue, earnings, or income from mortgage banking activities; (v) taxable
earnings or taxable income; (vi) REIT taxable earnings or REIT taxable income;
(vii) gross or net sales or revenue (including, without limitation, revenue from
gains); (viii) operating earnings, income or profit; (ix) gross or net profit or
operating margin; (x) cash flow (including, but not limited to, operating cash
flow and free cash flow); (xi) return on assets (including adjusted return on
assets); (xii) return on capital (including adjusted return on capital); (xiii)
return on investment (including adjusted return on investment); (xiv) return on
equity or stockholders’ equity (including adjusted return on equity or
stockholders’ equity); (xv) return on sales or revenue (including adjusted
return on sales or revenue); (xvi) total stockholder return; (xvii) productivity
or efficiency; (xviii) expenses, including, without limitation, expenses
associated with a particular administrative department, business function or
activity or expenses per loan or designated unit; (xix) working capital; (xx)
any measure of revenue, sales, income, earnings, or profit described in clauses
(i) through (ix) measured on a per share basis (basic or diluted) or per
employee basis; (xxi) price per share; (xxii) implementation or completion of
designated projects or initiatives or milestones relating to any such projects
or initiatives; (xxiii) market share; (xxiv) dividends paid or payable; and
(xxv) economic value (including economic profit), any of which may be measured
either in absolute terms or as compared to any incremental increase or decrease
or as compared to results of a competitor or group of competitors, to results of
a peer group, to market performance indicators or indices, or to other objective
benchmarks.

 

(b)               The Administrator, in its sole discretion, may provide that
one or more objectively determinable adjustments shall be made to one or more of
the Performance Goals. Such adjustments may include one or more of the
following: (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in Applicable Law, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

 

2.39                “Performance Goals” shall mean, for a Performance Period,
one or more goals established in writing by the Administrator for the
Performance Period based upon one or more Performance Criteria. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. The achievement of
each Performance Goal shall be determined, to the extent applicable, with
reference to Applicable Accounting Standards.

 



6

 

  

2.40                “Performance Period” shall mean one or more periods of time,
which may be of varying and overlapping durations, as the Administrator may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Holder’s right to, and the payment of,
an Award.

 

2.41                “Performance Stock Unit” shall mean a Performance Award
awarded under Section 10.1 which is denominated in units of value including
dollar value of Shares.

 

2.42                “Permitted Transferee” shall mean, with respect to a Holder,
(i) any “family member” of the Holder, as defined in the instructions to Form
S-8 under the Securities Act, or (ii) with the prior approval of the
Administrator, (a) a trust for the benefit of one or more of the Holder or any
“family member” of the Holder as defined in clause (i) above, (b) a partnership,
limited liability company or corporation in which the Holder or any “family
member” of Holder as defined in clause (i) above are the only partners, members
or shareholders, or (c) a charitable organization or foundation.

 

2.43                “Plan” shall have the meaning set forth in Article 1.

 

2.44                “Prior Plan” shall mean the 2002 Redwood Trust, Inc.
Incentive Plan, as amended from time to time.

 

2.45                “Program” shall mean any program adopted by the
Administrator pursuant to the Plan containing the terms and conditions intended
to govern a specified type of Award granted under the Plan and pursuant to which
such type of Award may be granted under the Plan.

 

2.46                “Restricted Stock” shall mean Common Stock awarded under
Article 8 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.

 

2.47                “Restricted Stock Units” shall mean the right to receive a
grant that is denominated in Shares (and payable in Shares, cash, or a
combination thereof), awarded under Article 9.

 

2.48                “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

2.49                “Shares” shall mean shares of Common Stock.

 

2.50                “Stock Appreciation Right” shall mean a stock appreciation
right granted under Article 11.

 

2.51                “Stock Appreciation Right Term” shall have the meaning set
forth in Section 11.4.

 

2.52                “Stock Payment” shall mean (a) a payment in the form of
Shares, or (b) an option or other right to purchase Shares, as part of a bonus,
deferred compensation or other arrangement, awarded under Section 10.3.

 



7

 

  

2.53                “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

 

2.54                “Substitute Award” shall mean an Award granted under the
Plan upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.

 

2.55                “Termination of Service” shall mean:

 

(a)                As to a Consultant, the time when the engagement of a Holder
as a Consultant to the Company or an Affiliate is terminated for any reason,
with or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

 

(b)               As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.

 

(c)                As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

 



8

 

  

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

 

3.1              Number of Shares.

 

(a)                Subject to adjustment as provided in Sections 3.1(b) and
14.2, a total of 2,383,956 Shares shall be authorized for Awards granted under
the Plan, less one share for every one share granted under the Prior Plan after
December 31, 2013 and prior to the date stockholders approve the Plan, any or
all of which may be delivered upon the exercise of Incentive Stock Options.
After the Effective Date, no awards may be granted under the Prior Plan;
however, any awards under the Prior Plan that are outstanding as of the
Effective Date shall continue to be subject to the terms and conditions of the
Prior Plan, except as set forth below in this Section 3.1.

 

(b)               If (i) any Shares subject to an Award are forfeited or expire
or an Award is settled for cash (in whole or in part) or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award
(including due to the payment of the exercise price of a Stock Appreciation
Right in Shares), or (ii) after December 31, 2013, any Shares subject to an
award under the Prior Plan are forfeited or expire or an award under the Prior
Plan is settled for cash (in whole or in part) or otherwise does not result in
the issuance of all or a portion of the Shares subject to such award (including
due to the payment of the exercise price of a Stock Appreciation Right in
Shares), then in each such case the Shares subject to such Award or award under
the Prior Plan shall, to the extent of such forfeiture, expiration, cash
settlement or non-issuance, be added to the Shares available for Awards under
the Plan on a one-for-one basis.

 

(c)                In the event that (i) any Option or other Award granted
hereunder is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, or (ii) withholding
tax liabilities arising from such Option or other Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then in each such case the Shares so tendered or withheld
shall be added to the Shares available for grant under the Plan on a one-for-one
basis. In the event that, after December 31, 2013, (i) any option or award under
the Prior Plan is exercised through the tendering of Shares (either actually or
by attestation) or by the withholding of Shares by the Company, or (ii)
withholding tax liabilities arising from such options or other awards are
satisfied by the tendering of Shares (either actually or by attestation) or by
the withholding of Shares by the Company, then, in each such case, the Shares so
tendered or withheld shall be added to the Shares available for grant under the
Plan on a one-for-one basis. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

 



9

 

  

(d)               Substitute Awards shall not reduce the Shares authorized for
grant under the Plan. Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available Shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Affiliates immediately prior to such acquisition or combination.

 

3.2                    Stock Distributed. Any Shares distributed pursuant to an
Award may consist, in whole or in part, of authorized and unissued Common Stock,
treasury Common Stock or Common Stock purchased on the open market.

 

3.3                    Limitation on Number of Shares Subject to Awards.
Notwithstanding any provision in the Plan to the contrary, and subject to
Section 14.2, (a) the maximum aggregate number of Shares with respect to one or
more Awards of Options and/or Stock Appreciation Rights that may be granted to
any one person during any calendar year shall be 1,000,000 Shares, (b) the
maximum aggregate number of Shares with respect to one or more Awards (other
than Options and Stock Appreciation Rights) that are intended to qualify as
performance-based compensation under Section 162(m) of the Code and are
denominated in Shares that may be granted to any one person during any calendar
year shall be 1,000,000 Shares, (c) the maximum aggregate amount of cash that
may be paid in cash to any one person during any calendar year with respect to
one or more Awards that are intended to qualify as performance-based
compensation under Section 162(m) of the Code and are denominated in cash shall
be $10,000,000, and (d) notwithstanding the foregoing, the maximum aggregate
value of Awards (as determined on the date of grant) that may be granted to any
one Non-Employee Director during any calendar year shall be $500,000.

 

  

ARTICLE 4.

GRANTING OF AWARDs

 

4.1                    Participation. The Administrator may, from time to time,
select from among all Eligible Individuals, those to whom an Award shall be
granted and shall determine the nature and amount of each Award, which shall not
be inconsistent with the requirements of the Plan. Except as provided in Section
4.6 regarding the grant of Awards pursuant to the Non-Employee Director Equity
Compensation Policy, no Eligible Individual shall have any right to be granted
an Award pursuant to the Plan.

 



10

 

  

4.2                    Award Agreement. Each Award shall be evidenced by an
Award Agreement that sets forth the terms, conditions and limitations for such
Award, which may include the term of the Award, the provisions applicable in the
event of the Holder’s Termination of Service, and the Company’s authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.
Award Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.

 

4.3                    Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

4.4                    At-Will Employment; Voluntary Participation. Nothing in
the Plan or in any Program or Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of, or as a Director or Consultant
for, the Company or any Affiliate, or shall interfere with or restrict in any
way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge any Holder at any time for any reason
whatsoever, with or without cause, and with or without notice, or to terminate
or change all other terms and conditions of employment or engagement, except to
the extent expressly provided otherwise in a written agreement between the
Holder and the Company or any Affiliate. Participation by each Holder in the
Plan shall be voluntary and nothing in the Plan shall be construed as mandating
that any Eligible Individual shall participate in the Plan.

 

4.5                    Foreign Holders. Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in countries other than
the United States in which the Company and its Affiliates may operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Affiliates shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1 and 3.3; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.

 



11

 

  

4.6                    Non-Employee Director Awards. The Administrator, in its
sole discretion, may provide that Awards granted to Non-Employee Directors shall
be granted pursuant to a written nondiscretionary formula established by the
Administrator (the “Non-Employee Director Equity Compensation Policy”), subject
to the limitations of the Plan. The Non-Employee Director Equity Compensation
Policy shall set forth the type of Award(s) to be granted to Non-Employee
Directors, the number of Shares to be subject to Non-Employee Director Awards,
the conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion.

 

4.7                    Stand-Alone and Tandem Awards. Awards granted pursuant to
the Plan may, in the sole discretion of the Administrator, be granted either
alone, in addition to, or in tandem with, any other Award granted pursuant to
the Plan. Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

ARTICLE 5.

Provisions Applicable to Awards Intended to Qualify as Performance-Based
Compensation

 

5.1                    Purpose. The Committee, in its sole discretion, may
determine at the time an Award is granted or at any time thereafter whether such
Award is intended to qualify as Performance-Based Compensation. If the
Committee, in its sole discretion, decides to grant such an Award to an Eligible
Individual that is intended to qualify as Performance-Based Compensation (other
than an Option or Stock Appreciation Right), then the provisions of this Article
5 shall control over any contrary provision contained in the Plan. The
Administrator, in its sole discretion, may grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals or any
such other criteria and goals as the Administrator shall establish, but that do
not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation. Unless otherwise specified by the
Committee at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of Applicable Accounting Standards.

 

5.2                    Applicability. The grant of an Award to an Eligible
Individual for a particular Performance Period shall not require the grant of an
Award to such Eligible Individual in any subsequent Performance Period and the
grant of an Award to any one Eligible Individual shall not require the grant of
an Award to any other Eligible Individual in such period or in any other period.

 



12

 

  

5.3                    Types of Awards. Notwithstanding anything in the Plan to
the contrary, the Committee may grant any Award to an Eligible Individual
intended to qualify as Performance-Based Compensation, including, without
limitation, Restricted Stock the restrictions with respect to which lapse upon
the attainment of specified Performance Goals, Restricted Stock Units that vest
and become payable upon the attainment of specified Performance Goals and any
Performance Awards described in Article 10 that vest or become exercisable or
payable upon the attainment of one or more specified Performance Goals.

 

5.4                    Procedures with Respect to Performance-Based Awards. To
the extent necessary to comply with the requirements of Section 162(m)(4)(C) of
the Code, with respect to any Award granted to one or more Eligible Individuals
which is intended to qualify as Performance-Based Compensation, no later than 90
days following the commencement of any Performance Period or any designated
fiscal period or period of service (or such earlier time as may be required
under Section 162(m) of the Code), the Committee shall, in writing, (a)
designate one or more Eligible Individuals, (b) select the Performance Criteria
applicable to the Performance Period, (c) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period based on the Performance Criteria, and (d) specify the relationship
between Performance Criteria and the Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

 

5.5                    Payment of Performance-Based Awards. Unless otherwise
provided in the applicable Program or Award Agreement and only to the extent
otherwise permitted by Section 162(m) of the Code, as to an Award that is
intended to qualify as Performance-Based Compensation, the Holder must be
employed by the Company or an Affiliate throughout the Performance Period.
Unless otherwise provided in the applicable Performance Goals, Program or Award
Agreement, a Holder shall be eligible to receive payment pursuant to such Awards
for a Performance Period only if and to the extent the Performance Goals for
such period are achieved.

 

5.6                    Additional Limitations. Notwithstanding any other
provision of the Plan and except as otherwise determined by the Administrator,
any Award which is granted to an Eligible Individual and is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.

 



13

 

  

ARTICLE 6.

granting OF OPTIONS

 

6.1                    Granting of Options to Eligible Individuals. The
Administrator is authorized to grant Options to Eligible Individuals from time
to time, in its sole discretion, on such terms and conditions as it may
determine, which shall not be inconsistent with the Plan.

 

6.2                    Qualification of Incentive Stock Options. No Incentive
Stock Option shall be granted to any person who is not an Employee of the
Company or any subsidiary corporation (as defined in Section 424(f) of the Code)
of the Company. No person who qualifies as a Greater Than 10% Stockholder may be
granted an Incentive Stock Option unless such Incentive Stock Option conforms to
the applicable provisions of Section 422 of the Code. Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any parent or
subsidiary corporation thereof (each as defined in Section 424(e) and 424(f) of
the Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the immediately preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted and the Fair Market Value of stock shall be determined
as of the time the respective options were granted.

 

6.3                    Option Exercise Price. The exercise price per Share
subject to each Option shall be set by the Administrator, but shall not be less
than 100% of the Fair Market Value of a Share on the date the Option is granted
(or, as to Incentive Stock Options, on the date the Option is modified, extended
or renewed for purposes of Section 424(h) of the Code). In addition, in the case
of Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).

 

6.4                    Option Term. The term of each Option (the “Option Term”)
shall be set by the Administrator in its sole discretion; provided, however,
that the Option Term shall not be more than ten (10) years from the date the
Option is granted, or five (5) years from the date an Incentive Stock Option is
granted to a Greater Than 10% Stockholder. The Administrator shall determine the
time period, including the time period following a Termination of Service,
during which the Holder has the right to exercise the vested Options, which time
period may not extend beyond the last day of the Option Term. Except as limited
by the requirements of Section 409A or Section 422 of the Code and regulations
and rulings thereunder and the first sentence of this Section 6.4, the
Administrator may extend the Option Term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend, subject
to Section 14.1, any other term or condition of such Option relating to such a
Termination of Service.

 



14

 

  

6.5                    Option Vesting.

 

(a)                The period during which the right to exercise, in whole or in
part, an Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator, and, except as limited by the
Plan, at any time after the grant of an Option, the Administrator, in its sole
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option vests.

 

(b)               No portion of an Option which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program, the
Award Agreement evidencing the grant of an Option, or by action of the
Administrator following the grant of the Option. Unless otherwise determined by
the Administrator in the Award Agreement or by action of the Administrator
following the grant of the Option, the portion of an Option that is
unexercisable at a Holder’s Termination of Service shall automatically expire
thirty (30) days following such Termination of Service.

 

6.6                    Substitute Awards. Notwithstanding the foregoing
provisions of this Article 6 to the contrary, in the case of an Option that is a
Substitute Award, the price per share of the Shares subject to such Option may
be less than the Fair Market Value per share on the date of grant; provided that
the excess of: (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the Shares subject to the Substitute Award, over
(b) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

 

ARTICLE 7.

EXERCISE OF OPTIONS

 

7.1                    Partial Exercise. An exercisable Option may be exercised
in whole or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.

 

7.2                    Manner of Exercise. All or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

 

(a)                A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option, or a portion
thereof, is exercised. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

 



15

 

  

(b)               Such representations and documents as the Administrator, in
its sole discretion, deems necessary or advisable to effect compliance with
Applicable Law. The Administrator, in its sole discretion, may also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

 

(c)                In the event that the Option shall be exercised pursuant to
Section 12.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option, as determined in
the sole discretion of the Administrator; and

 

(d)               Full payment of the exercise price and applicable withholding
taxes to the stock administrator of the Company for the Shares with respect to
which the Option, or portion thereof, is exercised, in a manner permitted by
Sections 12.1 and 12.2.

 

7.3                    Notification Regarding Disposition. The Holder shall give
the Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such Shares to such Holder.

 

ARTICLE 8.

AWARD OF RESTRICTED STOCK

 

8.1              Award of Restricted Stock.

 

(a)                The Administrator is authorized to grant Restricted Stock to
Eligible Individuals, and shall determine the terms and conditions, including
the restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

 

(b)               The Administrator shall establish the purchase price, if any,
and form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value, if
any, of the Shares to be purchased, unless otherwise permitted by Applicable
Law. In all cases, legal consideration shall be required for each issuance of
Restricted Stock.

 

8.2                    Rights as Stockholders. Subject to Section 8.4, upon
issuance of Restricted Stock, the Holder shall have, unless otherwise provided
by the Administrator, all the rights of a stockholder with respect to said
Shares, subject to the restrictions in the applicable Program or in each
individual Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the Shares; provided, however,
that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the Shares shall be subject to the restrictions
set forth in Section 8.3. In addition, with respect to a share of Restricted
Stock with performance-based vesting, dividends which are paid to other
stockholders prior to vesting shall only be paid out to the Holder to the extent
that the performance-based vesting conditions are subsequently satisfied and
if/when the share of Restricted Stock vests.

 



16

 

  

8.3                    Restrictions. All shares of Restricted Stock (including
any shares received by Holders thereof with respect to shares of Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall, in the terms of the applicable Program or in each
individual Award Agreement, be subject to such restrictions and vesting
requirements as the Administrator shall provide. Such restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and such restrictions may lapse separately or in combination at such times and
pursuant to such circumstances or based on such criteria as selected by the
Administrator, including, without limitation, criteria based on the Holder’s
duration of employment, directorship or consultancy with the Company, the
Performance Criteria, Company performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of the applicable
Program or Award Agreement. Restricted Stock may not be sold or encumbered until
all restrictions are terminated or expire.

 

8.4                    Repurchase or Forfeiture of Restricted Stock. Except as
otherwise determined by the Administrator at the time of the grant of the Award
or thereafter, if no price was paid by the Holder for the Restricted Stock, upon
a Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Program or Award Agreement. Notwithstanding
the foregoing, the Administrator, in its sole discretion, may provide that upon
certain events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service or any other event, the
Holder’s rights in unvested Restricted Stock shall not lapse, such Restricted
Stock shall vest and, if applicable, the Company shall not have a right of
repurchase.

 

8.5                    Certificates for Restricted Stock. Restricted Stock
granted pursuant to the Plan may be evidenced in such manner as the
Administrator shall determine. Certificates or book entries evidencing shares of
Restricted Stock shall include an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock. The Company,
in its sole discretion, may (a) retain physical possession of any stock
certificate evidencing shares of Restricted Stock until the restrictions thereon
shall have lapsed and/or (b) require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may but need not be the Company) until the restrictions thereon shall
have lapsed, and that the Holder deliver a stock power, endorsed in blank,
relating to such Restricted Stock.

 



17

 

  

8.6                    Section 83(b) Election. If a Holder makes an election
under Section 83(b) of the Code to be taxed with respect to the Restricted Stock
as of the date of transfer of the Restricted Stock rather than as of the date or
dates upon which the Holder would otherwise be taxable under Section 83(a) of
the Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.

 

ARTICLE 9. 

 

Award of restricted stock units

 

9.1                    Grant of Restricted Stock Units. The Administrator is
authorized to grant Awards of Restricted Stock Units to any Eligible Individual
selected by the Administrator in such amounts and subject to such terms and
conditions as determined by the Administrator.

 

9.2                    Term. Except as otherwise provided herein, the term of a
Restricted Stock Unit award shall be set by the Administrator in its sole
discretion.

 

9.3                    Purchase Price. The Administrator shall specify the
purchase price, if any, to be paid by the Holder to the Company with respect to
any Restricted Stock Unit award; provided, however, that value of the
consideration shall not be less than the par value of a Share, unless otherwise
permitted by Applicable Law.

 

9.4                    Vesting of Restricted Stock Units. At the time of grant,
the Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Affiliate, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.

 

9.5                    Maturity and Payment. At the time of grant, the
Administrator shall specify the maturity date applicable to each grant of
Restricted Stock Units, which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the Holder (if permitted
by the applicable Award Agreement); provided that, except as otherwise
determined by the Administrator, set forth in any applicable Award Agreement,
and subject to compliance with Section 409A of the Code, in no event shall the
maturity date relating to each Restricted Stock Unit occur following the later
of (a) the 15th day of the third month following the end of calendar year in
which the applicable portion of the Restricted Stock Unit vests; or (b) the 15th
day of the third month following the end of the Company’s fiscal year in which
the applicable portion of the Restricted Stock Unit vests. On the maturity date,
the Company shall, subject to Section 12.4(e), transfer to the Holder one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such Shares on the maturity date or a combination of cash and Common
Stock as determined by the Administrator.

 



18

 

  

9.6                    Payment upon Termination of Service. An Award of
Restricted Stock Units shall only be payable while the Holder is an Employee, a
Consultant or a member of the Board, as applicable; provided, however, that the
Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Restricted Stock Unit award may be paid subsequent to a
Termination of Service in certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service.

 

9.7                    No Rights as a Stockholder. Unless otherwise determined
by the Administrator, a Holder of Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until such Shares are transferred to the Holder pursuant
to the terms of this Plan and the Award Agreement.

 

ARTICLE 10. 

 

award of PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK

PAYMENTS, DEFERRED STOCK, DEFERRED STOCK UNITS

 

10.1                Performance Awards.

 

(a)                The Administrator is authorized to grant Performance Awards,
including Awards of Performance Stock Units, to any Eligible Individual and to
determine whether such Performance Awards shall be Performance-Based
Compensation. The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more of the Performance Criteria or other
specific criteria determined by the Administrator, in each case on a specified
date or dates or over any period or periods and in such amounts as may be
determined by the Administrator. Performance Awards, including Performance Stock
Unit awards may be paid in cash, Shares, or a combination of cash and Shares, as
determined by the Administrator.

 

(b)               Without limiting Section 10.1(a), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such bonuses paid to a Holder which are
intended to be Performance-Based Compensation shall be based upon objectively
determinable bonus formulas established in accordance with the provisions of
Article 5.

 

10.2                Dividend Equivalents.

 

(a)                Dividend Equivalents may be granted by the Administrator
based on dividends declared on the Common Stock, to be credited as of dividend
payment dates with respect to dividends with record dates that occur during the
period between the date an Award is granted to a Holder and the date such Award
vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid to other stockholders prior to the
vesting of such Award shall only be paid out to the Holder to the extent that
the performance-based vesting conditions are subsequently satisfied and if/when
the Award vests.

 



19

 

  

(b)               Notwithstanding the foregoing, no Dividend Equivalents shall
be payable with respect to Options or Stock Appreciation Rights.

 

10.3                Stock Payments. The Administrator is authorized to make
Stock Payments to any Eligible Individual. The number or value of Shares of any
Stock Payment shall be determined by the Administrator and may be based upon one
or more Performance Criteria or any other specific criteria, including service
to the Company or any Affiliate, determined by the Administrator. Shares
underlying a Stock Payment which is subject to a vesting schedule or other
conditions or criteria set by the Administrator shall not be issued until those
conditions have been satisfied. Unless otherwise provided by the Administrator,
a Holder of a Stock Payment shall have no rights as a Company stockholder with
respect to such Stock Payment until such time as the Stock Payment has vested
and the Shares underlying the Award have been issued to the Holder. Stock
Payments may, but are not required to, be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual.

 

10.4                Deferred Stock Units. The Administrator is authorized to
grant Deferred Stock Units to any Eligible Individual. The number of Deferred
Stock Units shall be determined by the Administrator and may (but is not
required to) be based on one or more Performance Criteria or other specific
criteria, including service to the Company or any Affiliate, as the
Administrator determines, in each case on a specified date or dates or over any
period or periods determined by the Administrator. Each Deferred Stock Unit
shall entitle the Holder thereof to receive one Share on the date the Deferred
Stock Unit becomes vested or upon a specified settlement date thereafter (which
settlement date may (but is not required to) be the date of the Holder’s
Termination of Service). Shares underlying a Deferred Stock Unit award which is
subject to a vesting schedule or other conditions or criteria set by the
Administrator shall not be issued until on or following the date that those
conditions and criteria have been satisfied. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock Units shall have no rights as a
Company stockholder with respect to such Deferred Stock Units until such time as
the Award has vested and any other applicable conditions and/or criteria have
been satisfied and the Shares underlying the Award have been issued to the
Holder.

 

10.5                Term. The term of a Performance Award, Dividend Equivalent
award, Stock Payment award, Deferred Stock award and/or Deferred Stock Unit
award shall be established by the Administrator in its sole discretion.

 

10.6                Purchase Price. The Administrator may establish the purchase
price of a Performance Award, Shares distributed as a Stock Payment award,
shares of Deferred Stock or Shares distributed pursuant to a Deferred Stock Unit
award; provided, however, that value of the consideration shall not be less than
the par value of a Share, unless otherwise permitted by Applicable Law.

 

10.7                Termination of Service. A Performance Award, Stock Payment
award, Dividend Equivalent award, Deferred Stock award and/or Deferred Stock
Unit award is distributable only while the Holder is an Employee, Director or
Consultant, as applicable. The Administrator, however, in its sole discretion,
may provide that the Performance Award, Dividend Equivalent award, Stock Payment
award, Deferred Stock award and/or Deferred Stock Unit award may be distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

 



20

 

  

ARTICLE 11. 

 

award of STOCK APPRECIATION RIGHTS

 

11.1                Grant of Stock Appreciation Rights.

 

(a)                The Administrator is authorized to grant Stock Appreciation
Rights to Eligible Individuals from time to time, in its sole discretion, on
such terms and conditions as it may determine, which shall not be inconsistent
with the Plan.

 

(b)               A Stock Appreciation Right shall entitle the Holder (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.

 

(c)                Notwithstanding the foregoing provisions of Section 11.1(b)
to the contrary, in the case of a Stock Appreciation Right that is a Substitute
Award, the price per share of the Shares subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the Shares subject to the
Substitute Award, over (ii) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate exercise price of such shares.

 

11.2                Stock Appreciation Right Vesting.

 

(a)                The period during which the right to exercise, in whole or in
part, a Stock Appreciation Right vests in the Holder shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Affiliate, any of the Performance Criteria, or any other criteria selected by
the Administrator. Except as limited by the Plan, at any time after grant of a
Stock Appreciation Right, the Administrator, in its sole discretion and subject
to whatever terms and conditions it selects, may accelerate the period during
which a Stock Appreciation Right vests.

 



21

 

  

(b)               No portion of a Stock Appreciation Right which is
unexercisable at a Holder’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator in the
applicable Program, the Award Agreement evidencing the grant of a Stock
Appreciation Right, or by action of the Administrator following the grant of the
Stock Appreciation Right.

 

11.3                Manner of Exercise. All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock administrator of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

 

(a)                A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed by the
Holder or other person then entitled to exercise the Stock Appreciation Right or
such portion of the Stock Appreciation Right;

 

(b)               Such representations and documents as the Administrator, in
its sole discretion, deems necessary or advisable to effect compliance with
Applicable Law. The Administrator, in its sole discretion, may also take
whatever additional actions it deems appropriate to effect such compliance,
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

 

(c)                In the event that the Stock Appreciation Right shall be
exercised pursuant to this Section 11.3 by any person or persons other than the
Holder, appropriate proof of the right of such person or persons to exercise the
Stock Appreciation Right, as determined in the sole discretion of the
Administrator; and

 

(d)               Full payment of the exercise price and applicable withholding
taxes to the stock administrator of the Company for the Shares with respect to
which the Stock Appreciation Right, or portion thereof, is exercised, in a
manner permitted by Sections 12.1 and 12.2.

 

11.4                Stock Appreciation Right Term. The term of each Stock
Appreciation Right (the “Stock Appreciation Right Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Stock
Appreciation Right Term shall not be more than ten (10) years from the date the
Stock Appreciation Right is granted. The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Stock Appreciation Rights,
which time period may not extend beyond the last day of the Stock Appreciation
Right Term applicable to such Stock Appreciation Right. Except as limited by the
requirements of Section 409A of the Code and regulations and rulings thereunder
and the first sentence of this Section 11.4, the Administrator may extend the
Stock Appreciation Right Term of any outstanding Stock Appreciation Right, and
may extend the time period during which vested Stock Appreciation Rights may be
exercised, in connection with any Termination of Service of the Holder, and may
amend, subject to Section 14.1, any other term or condition of such Stock
Appreciation Right relating to such a Termination of Service.

 



22

 

  

11.5                Payment. Payment of the amounts payable with respect to
Stock Appreciation Rights pursuant to this Article 11 shall be in cash, Shares
(based on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.

 

ARTICLE 12. 

 

ADditional terms of awards

 

12.1                Payment. The Administrator shall determine the methods by
which payments by any Holder with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
acceptable to the Company with respect to Shares then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided that payment of such proceeds is then made
to the Company upon settlement of such sale, or (d) other form of legal
consideration acceptable to the Administrator in its sole discretion. The
Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

 

12.2                Tax Withholding. The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Holder to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of Shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

 



23

 

  

12.3                Transferability of Awards.

 

(a)                Except as otherwise provided in Section 12.3(b) and 12.3(c):

 

(i)                 No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the Shares underlying such
Award have been issued, and all restrictions applicable to such Shares have
lapsed;

 

(ii)               No Award or interest or right therein shall be liable for the
debts, contracts or engagements of the Holder or the Holder’s successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by Section 12.3(a)(i); and

 

(iii)             During the lifetime of the Holder, only the Holder may
exercise an Award (or any portion thereof) granted to such Holder under the
Plan, unless it has been disposed of pursuant to a DRO; after the death of the
Holder, any exercisable portion of an Award may, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by the Holder’s personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then-applicable
laws of descent and distribution.

 

(b)               Notwithstanding Section 12.3(a), the Administrator, in its
sole discretion, may determine to permit a Holder to transfer an Award other
than an Incentive Stock Option to any one or more Permitted Transferees, subject
to the following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution or pursuant to a DRO;
(ii) an Award transferred to a Permitted Transferee shall continue to be subject
to all the terms and conditions of the Award as applicable to the original
Holder (other than the ability to further transfer the Award); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under Applicable Law and (C)
evidence the transfer.

 

(c)                Notwithstanding Section 12.3(a), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Holder is married or a domestic partner
in a domestic partnership qualified under Applicable Law and resides in a
community property state, a designation of a person other than the Holder’s
spouse or domestic partner, as applicable, as the Holder’s beneficiary with
respect to more than 50% of the Holder’s interest in the Award shall not be
effective without the prior written or electronic consent of the Holder’s spouse
or domestic partner. If no beneficiary has been designated or survives the
Holder, payment shall be made to the person entitled thereto pursuant to the
Holder’s will or the laws of descent and distribution. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Holder at any time;
provided that the change or revocation is filed with the Administrator prior to
the Holder’s death.

 



24

 

  

12.4                Conditions to Issuance of Shares.

 

(a)                Notwithstanding anything herein to the contrary, the Company
shall not be required to issue or deliver any certificates or make any book
entries evidencing Shares pursuant to the exercise of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Shares is in compliance with Applicable Law and the Shares
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.

 

(b)               All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.

 

(c)                The Administrator shall have the right to require any Holder
to comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

 

(d)               No fractional Shares shall be issued and the Administrator, in
its sole discretion, shall determine whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.

 

(e)                Notwithstanding any other provision of the Plan, unless
otherwise determined by the Administrator or required by Applicable Law, the
Company shall not deliver to any Holder certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 

12.5                Forfeiture and Claw-Back Provisions. Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Administrator shall have the right to provide, in an Award Agreement
or otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

 



25

 

  

(a)                (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, shall be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder); and

 

(b)               All Awards (including any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of Applicable Law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

 

12.6                Prohibition on Repricing. Subject to Section 14.2, the
Administrator shall not, without the approval of the stockholders of the
Company, (i) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per share, (ii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award when the Option
or Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares, or (iii) take any other action with respect to an Option or
Stock Appreciation Right that would be treated as a repricing under the rules
and regulations of the principal United States national securities exchange on
which the Shares are traded.

 

ARTICLE 13. 

 

ADMINISTRATION

 

13.1                Administrator. The Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein). To the
extent necessary to comply with Rule 16b-3 of the Exchange Act, and with respect
to Awards that are intended to be Performance-Based Compensation, including
Options and Stock Appreciation Rights, then the Committee (or another committee
or subcommittee of the Board assuming the functions of the Committee under the
Plan) shall take all action with respect to such Awards, and the individuals
taking such action shall consist solely of two or more Non-Employee Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as both a “non-employee director” as defined by Rule 16b-3
of the Exchange Act or any successor rule and an “outside director” for purposes
of Section 162(m) of the Code. Additionally, to the extent required by
Applicable Law, each of the individuals constituting the Committee (or another
committee or subcommittee of the Board assuming the functions of the Committee
under the Plan) shall be an “independent director” under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 13.l or otherwise provided
in any charter of the Committee. Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written or electronic notice to the Board. Vacancies in the Committee
may only be filled by the Board. Notwithstanding the foregoing, (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Non-Employee
Directors and, with respect to such Awards, the terms “Administrator” and
“Committee” as used in the Plan shall be deemed to refer to the Board and (b)
the Board or Committee may delegate its authority hereunder to the extent
permitted by Section 13.6.

 



26

 

  

13.2                Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 12.5 or Section 14.10. Any
such grant or award under the Plan need not be the same with respect to each
Holder. Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

13.3                Action by the Committee. Unless otherwise established by the
Board or in any charter of the Committee, a majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by all
members of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Affiliate, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

13.4                Authority of Administrator. Subject to the Company’s Bylaws,
the Committee’s Charter and any specific designation in the Plan, the
Administrator has the exclusive power, authority and sole discretion to:

 



27

 

  

(a)                Designate Eligible Individuals to receive Awards;

 

(b)               Determine the type or types of Awards to be granted to each
Eligible Individual;

 

(c)                Determine the number of Awards to be granted and the number
of Shares to which an Award will relate;

 

(d)               Determine the terms and conditions of any Award granted
pursuant to the Plan, including, but not limited to, the exercise price, grant
price, purchase price, any Performance Criteria, any restrictions or limitations
on the Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

 

(e)                Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)                Prescribe the form of each Award Agreement, which need not be
identical for each Holder;

 

(g)               Decide all other matters that must be determined in connection
with an Award;

 

(h)               Establish, adopt, or revise any rules and regulations as it
may deem necessary or advisable to administer the Plan;

 

(i)                 Interpret the terms of, and any matter arising pursuant to,
the Plan, any Program or any Award Agreement;

 

(j)                 Make all other decisions and determinations that may be
required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan; and

 

(k)               Accelerate wholly or partially the vesting or lapse of
restrictions of any Award or portion thereof at any time after the grant of an
Award, subject to whatever terms and conditions it selects and Section 14.2.

 

13.5                Decisions Binding. The Administrator’s interpretation of the
Plan, any Awards granted pursuant to the Plan, any Program, any Award Agreement
and all decisions and determinations by the Administrator with respect to the
Plan are final, binding and conclusive on all parties.

 

13.6                Delegation of Authority. To the extent permitted by
Applicable Law, the Board or Committee may from time to time delegate to a
committee of one or more members of the Board or one or more officers of the
Company the authority to grant or amend Awards or to take other administrative
actions pursuant to this Article 13; provided, however, that in no event shall
an officer of the Company be delegated the authority to grant awards to, or
amend awards held by, the following individuals: (a) individuals who are subject
to Section 16 of the Exchange Act, (b) Covered Employees or (c) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under Section
162(m) of the Code and other Applicable Law. Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation, and the Board may at any time rescind the authority
so delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

 



28

 

  

ARTICLE 14.

MISCELLANEOUS PROVISIONS

 

14.1                Amendment, Suspension or Termination of the Plan. Except as
otherwise provided in this Section 14.1, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee. However, without approval of the
Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 14.2, (a) increase the limits imposed in Section 3.1 on the
maximum number of Shares which may be issued under the Plan, (b) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan or take any action prohibited under Section 12.6, or (c) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying Shares. Except as provided in Section 12.5 and
Section 14.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and notwithstanding anything herein
to the contrary, in no event may any Award be granted under the Plan after the
tenth (10th) anniversary of the Effective Date (the “Expiration Date”). Any
Awards that are outstanding on the Expiration Date shall remain in force
according to the terms of the Plan and the applicable Award Agreement.

 

14.2                Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)                In the event of any stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator may make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Sections 3.1 and 3.3 on the
maximum number and kind of Shares which may be issued under the Plan, and
adjustments of the Award Limit); (ii) the number and kind of Shares (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of Shares (or other securities or property) for which automatic grants are
subsequently to be made to new and continuing Non-Employee Directors pursuant to
Section 4.6; (iv) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

 



29

 

  

(b)               In the event of any transaction or event described in Section
14.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate of the Company, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(i)                 To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder’s rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 14.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder’s rights, then such Award may be terminated
by the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator, in its sole discretion, having
an aggregate value not exceeding the amount that could have been attained upon
the exercise of such Award or realization of the Holder’s rights had such Award
been currently exercisable or payable or fully vested;

 

(ii)               To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)             To make adjustments in the number and type of Shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock or Deferred Stock
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;

 

(iv)             To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement; and

 



30

 

  

(v)               To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)                In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Section 14.2(a)
and 14.2(b):

 

(i)                 The number and type of securities subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
shall be equitably adjusted; and/or

 

(ii)               The Administrator shall make such equitable adjustments, if
any, as the Administrator, in its sole discretion, may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3 on the maximum number and
kind of Shares which may be issued under the Plan, and adjustments of the Award
Limit). The adjustments provided under this Section 14.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.

 

(d)               Notwithstanding any other provision of the Plan, in the event
of a Change in Control, each outstanding Award shall continue in effect or be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation.

 

(e)                In the event that the successor corporation in a Change in
Control refuses to assume or substitute for the Award, the Administrator may
cause any or all of such Awards to become fully exercisable immediately prior to
the consummation of such transaction and all forfeiture restrictions on any or
all of such Awards to lapse. If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Holder that the Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, contingent upon the occurrence of the
Change in Control, and the Award shall terminate upon the expiration of such
period.

 

(f)                For the purposes of this Section 14.2, an Award shall be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.

 



31

 

  

(g)               The Administrator, in its sole discretion, may include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(h)               With respect to Awards which are granted to Covered Employees
and are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

 

(i)                 The existence of the Plan, the Program, the Award Agreement
and the Awards granted hereunder shall not affect or restrict in any way the
right or power of the Company or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

(j)                 No action shall be taken under this Section 14.2 which shall
cause an Award to fail to be exempt from or comply with Section 409A of the Code
or the Treasury Regulations thereunder.

 

(k)               In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Company, in its sole discretion, may refuse to permit the exercise of any
Award during a period of up to thirty (30) days prior to the consummation of any
such transaction.

 

14.3                Approval of Plan by Stockholders. The Plan shall be
submitted for the approval of the Company’s stockholders within twelve (12)
months after the date of the Board’s initial adoption of the Plan. Awards may be
granted or awarded prior to such stockholder approval; provided that such Awards
shall not be exercisable, shall not vest and the restrictions thereon shall not
lapse and no Shares shall be issued pursuant thereto prior to the time when the
Plan is approved by the stockholders; and provided, further, that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

 



32

 

  

14.4                No Stockholders Rights. Except as otherwise provided herein,
a Holder shall have none of the rights of a stockholder with respect to Shares
covered by any Award until the Holder becomes the record owner of such Shares.

 

14.5                Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

 

14.6                Effect of Plan upon Other Compensation Plans. The adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Affiliate. Nothing in the Plan shall be construed to
limit the right of the Company or any Affiliate: (a) to establish any other
forms of incentives or compensation for Employees, Directors or Consultants of
the Company or any Affiliate, or (b) to grant or assume options or other rights
or awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

14.7                Compliance with Laws. The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of Shares and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to state, federal
and foreign securities law and margin requirements), and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law. To the
extent permitted by Applicable Law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to
Applicable Law.

 

14.8                Titles and Headings, References to Sections of the Code or
Exchange Act. The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. References to sections
of the Code or the Exchange Act shall include any amendment or successor
thereto.

 

14.9                Governing Law. The Plan and any agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

 

14.10            Section 409A. To the extent that the Administrator determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Program pursuant to which such Award is granted and the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan, the Program and
any Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

 



33

 

  

14.11            No Rights to Awards. No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Administrator is obligated to treat Eligible Individuals,
Holders or any other persons uniformly.

 

14.12            Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Holder pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Holder any rights that are greater
than those of a general creditor of the Company or any Affiliate.

 

14.13            Indemnification. To the extent allowable pursuant to Applicable
Law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Articles of Incorporation or Bylaws,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.

 

14.14            Relationship to other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

14.15            Expenses. The expenses of administering the Plan shall be borne
by the Company and its Affiliates.

 

* * * * *

 



34

